RESCISSION AGREEMENT

 

THIS RESCISSION AGREEMENT is entered into as of this 27th day of January, 2012
by and among D&R Technology Inc., a private corporation organized under the laws
of the Province of Ontario (“D&R”) and those certain sellers identified on
Exhibit A attached hereto (the “Controlling Shareholders”).

 

 

RECITALS:

 

WHEREAS D&R and the Controlling Shareholders had entered into a stock purchase
agreement dated November 7, 2011 (the “Stock Purchase Agreement”), pursuant to
which D&R was to acquire an aggregate of 59,000,000 shares of common stock of
Ecoland International Inc.., a corporation organized under the laws of the State
of Nevada and a publicly traded corporation (“ECIT”);

 

WHEREAS D&R and the Controlling Shareholders entered into the Stock Purchase
Agreement with the intent to effect a transaction in which D&R would become the
wholly-owned subsidiary of ECIT;

 

WHEREAS upon advice of legal counsel and auditors: (i) D&R and the Controlling
Shareholders desire to rescind the Stock Purchase Agreement (the “Rescission”);
(ii) the Controlling Shareholders desire to return to ECIT their respective
share certificates evidencing the aggregate 59,000,000 shares of common stock of
ECIT for cancellation and return to treasury; (iii) the shareholders of D&R
agree to pay $262,000.00 to the Controlling Shareholders proportionately as
consideration for the rescission of the Stock Purchase Agreement and the
cancellation of the share certificates; and (iv) the shareholders of D&R and
ECIT shall enter into a share exchange agreement pursuant to which D&R shall
become the wholly-owned subsidiary of ECIT;

 

WHEREAS, D&R and the Controlling Shareholders have settled their differences
regarding the Rescission and D&R and the Controlling Shareholders agree that it
is desirable to rescind and set aside the Stock Purchase Agreement, which
includes the return by D&R to the Controlling Shareholders and the subsequent
return by the Controlling Shareholders to ECT of the aggregate 59,000,000 shares
of common stock and the resulting cancellation and return to treasury of the
59,000,000 shares of common stock;

 

WHEREAS D&R and the Controlling Shareholders wish to set forth their agreement
relating to the Rescission and this Rescission Agreement;

 

WHEREAS the Board of Directors of D&R have approved the execution of this
Rescission Agreement;

 

NOW, THEREFORE, in consideration of the aforesaid recitals and mutual promises
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties agree as follows:

 

 

 

AGREEMENT

 

 

1. D&R and the Controlling Shareholders agree to hereby rescind, cancel and set
aside the Stock Purchase Agreement in exchange for the payment by D&R to the
Controlling Shareholders of an aggregate $262,000.00.

 

2. The Controlling Shareholders shall return to ECIT the share certificates
evidencing the aggregate 59,000,000 shares of restricted common stock of ECIT
and such 59,000,000 shares shall be cancelled and returned to treasury.

 

3. D&R represents and acknowledges that the execution and delivery by D&R of
this Rescission Agreement is within the power of D&R, has been duly authorized
by all necessary corporate action on behalf of D&R and does not: (i) require the
consent of any other person or party; (ii) contravene or conflict with any
provision of applicable law or the certificate of incorporation or other
corporate agreement of D&R; or (iii) contravene or conflict with or result in a
default under any other instrument or contract to which D&R is a party.

 

4. The Controlling Shareholders represent and acknowledge that the execution and
delivery by the Controlling Shareholders of this Rescission Agreement is within
the power of the Controlling Shareholders and does not: (i) require the consent
of any other person or party; (ii) contravene or conflict with any provision of
applicable law; or (iii) contravene or conflict with or result in a default
under any other instrument or contract to which any of the Controlling
Shareholders is a party.

 

5. This Rescission Agreement shall be effective as of the date first above
written and shall be binding upon and insure to the benefit of the parties
hereto and their respective successors.



 

6. D&R and the Controlling Shareholders shall agree to release each other and
forever discharge any and all claims, manner of actions, whether at law or in
equity suits, judgments, debts, liens, liabilities, demands, damages, losses,
sums of money, expenses or disputes, known or unknown, fixed or contingent,
which it now has or may have hereafter, directly or indirectly, individually or
in any capacity against each other, their successors and assigns, as well as its
present or former owners, directors, officers, stockholders, employees, agents,
heirs, by reason of any act, omission, matter, cause, or thing whatsoever, from
the beginning of time to, and including the date of the execution of this
Rescission Agreement, relating to the aforesaid Stock Purchase Agreement and
Rescission.

 

 

 

D&R TECHNOLOGY INC.

 

 

Date: January __, 2012 By:_____________________________

President/Chief Executive Officer

 

 

 

CONTROLLING SHAREHOLDERS

 

 

Date: January 27, 2012 _________________________________

David Wallace

 

 

Capitalsense Ltd.

 

Date: January 27, 2012 By:_________________________________

 

 

 

Cimarron Capital Ltd.

 

Date: January 27, 2012 By: ________________________________

 

 

 

Altimo Ltd.

 

Date: January __, 2012 By: ________________________________

 

 

